Citation Nr: 1124801	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-39 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Step-Daughter



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1966 and from May 1967 to April 1972, including service in the Republic of Vietnam from February 1968 to February 1969.   The appellant seeks benefits as the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The hearing was scheduled and subsequently held in September 2008.  The appellant testified at that time and the hearing transcript is of record.  The appellant also requested a video-conference hearing before a member of the Board.  This hearing was scheduled for June 2010, but the appellant, through her representative, withdrew the request for a video-conference hearing in writing in April 2010.  

While this appeal was pending, there was a change in law which is pertinent to the appellant's service connection claim for the cause of the Veteran's death.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam War Era, for ischemic heart disease.  While regulations to implement the Secretary's decision were pending, the Secretary, on November 20, 2009, directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially might have been granted based on the planned new presumptions of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule was effective August 31, 2010.  However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA required an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The memorandum noted that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted effective October 30, 2010.  The Board may therefore proceed with the adjudication of the appellant's claim of service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran had active service from August 1961 to August 1966 and from May 1967 to April 1972, including service in the Republic of Vietnam from February 1968 to February 1969.  Therefore, exposure to Agent Orange is presumed.

2.  The Veteran died in June 2007 at the age of 66.  

3.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD).  The Veteran's PTSD was determined to be 70 percent disabling, effective May 21, 1999.  The Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective May 21, 1999, and he was also service-connected for residuals of a broken nose and forehead scar at non-compensable rates. 

4.  The death certificate listed the manner of death as an accident.  The immediate cause of death was listed as complications of right hip fracture, and the death certificate indicated that arteriosclerotic cardiovascular disease and chronic obstructive pulmonary disease were "other significant conditions" (i.e., conditions contributing to death but not related to the right hip fracture). 

5.  Although the Veteran was not diagnosed with or treated for arteriosclerotic cardiovascular disease in service, ischemic heart disease, to include arteriosclerotic cardiovascular disease, is a presumptive disease associated with exposure to Agent Orange under 38 C.F.R. § 3.309(e).

6.  The Veteran's service-connected PTSD contributed substantially to his death.     


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case contends that the Veteran's service-connected PTSD nightmares caused him to fall out of bed and fracture his hip.  Treatment for the fractured hip, according to the appellant, led to the Veteran's death in June 2007 at the age of 66.  See December 2007 notice of disagreement (NOD); September 2008 hearing transcript.

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD).  The Veteran's PTSD was determined to be 70 percent disabling, effective May 21, 1999.  The Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective May 21, 1999, and he was also service-connected for residuals of a broken nose and forehead scar at non-compensable rates.  The death certificate listed the manner of death as an accident.  The immediate cause of death was listed as complications of right hip fracture, and the death certificate indicated that arteriosclerotic cardiovascular disease and chronic obstructive pulmonary disease were "other significant conditions" (i.e., conditions contributing to death but not related to the right hip fracture). 

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2010).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  On the other hand, contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c).

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as organic heart disease is manifest to a compensable degree within one year after separation from service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, 38 C.F.R. § 3.300(b)(1) (2010) states that a disability or death can be service-connected on the basis that it resulted from an injury or disease attributable to a veteran's use of tobacco products during service if the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For the purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant. 
  
Service Connection and Agent Orange

According to 38 U.S.C.A. § 1116(f), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of respiratory cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service.  Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  However, where the issue involves a question of medical causation, competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case had a disability which was the result of Agent Orange exposure in service, the Board notes that the Veteran's service personnel records (SPRs) showed that he had active service from August 1961 to August 1966 and from May 1967 to April 1972, including service in the Republic of Vietnam from February 1968 to February 1969.  Therefore, exposure to Agent Orange is presumed.

However, the appellant must also show that the Veteran was diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  The diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.

The list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era was expanded in 2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  However, the appellant does not allege, nor does the record reflect, that the Veteran was diagnosed with or treated for ALS.

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  75 Fed. Reg. 53202.  The amended rule is applicable in this case as the appellant's claim was pending before VA on that date.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, diagnosed as arteriosclerotic cardiovascular disease, the Board finds that service connection is warranted on a presumptive basis.  Service connection for the cause of the Veteran's death is likewise warranted as the Veteran's service-connected ischemic heart disease, diagnosed as arteriosclerotic cardiovascular disease, was a contributory cause of the Veteran's death.  

Given the complexity of the appellant's claim, VA also requested a Veterans Health Administration (VHA) cardiology opinion in March 2011.  The examiner concluded that the Veteran's service-connected psychiatric disability (i.e., PTSD) "did at least as likely as not contribute to cause [the Veteran's] death."  In support of this conclusion, the examiner conducted an extensive review of the claims file and noted that the Veteran had a documented history of "terrifying" nightmares.  He also relied on his professional training and specialized expertise as a cardiologist, and noted:

Absent the nightmare it is not likely that the patient would have fallen out of bed; without the fall and subsequent fracture there would not have been an operation; and without the operation the patient would not have died at that time.  

The Board finds that the appellant is credible in asserting that the Veteran fell out of bed after a nightmare.  An EMT report indicates that he fell from a standing position in the kitchen, but the appellant has explained that the EMT questioned her husband when he was in a dazed, confused, and injured state.  She stated that she was there at the time of the injury, that he fell out of bed after a nightmare, tried to get up, and then fell partially in the kitchen.  The Board does not find sufficient discrepancies in the accounts to find that the appellant is not credible regarding the injury.  Moreover, a VA physician opined that the service-connected psychiatric disorder contributed to the ultimate cause of the Veteran's death from a hip fracture as a result of that fall.  This opinion is entitled to great probative weight as the physician reviewed the history and provided an opinion with a rationale.  Accordingly, the appellant's claim of service connection for the cause of the Veteran's death is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


CONTINUED ON NEXT PAGE

ORDER

Service connection for the cause of the Veteran's death is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


